                        UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


SARAH MARIE JOHNSON,

                    Petitioner,              Case No. 4:14-cv-00395-CWD

vs.                                          MEMORANDUM DECISION
                                             AND ORDER ON ALL PENDING
AMANDA GENTRY,                               MOTIONS

                    Respondent.


      Petitioner Sarah Johnson (Sarah) is proceeding on her Amended Petition for Writ

of Habeas Corpus. (Dkts. 8, 8-1.) Pending before the Court is Respondent Amanda

Gentry’s Motion for Partial Summary Dismissal and Sarah’s Motion for Limited

Discovery. (Dkts. 16, 20, 19.) In addition, Attorney Dennis Benjamin and Deborah

Whipple, pro bono counsel, have appeared on behalf of Sarah to seek appointment of

counsel to aid her in discovery. Other procedural motions are also pending.

      Having reviewed the record and considered the argument of the parties, the Court

enters the following Order.




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 1
                              SUMMARY OF DECISION

       At age 16 (while still a minor child under the laws of Idaho), Sarah was convicted

of shooting her parents to death in a criminal case in Blaine County, Idaho. The state

district court sentenced Sarah to two fixed life sentences without the possibility of parole,

as well as a statutory firearm enhancement of 15 years. Sarah is now 32 years old and has

completed the firearm enhancement sentence, having served 16 years in prison in the

custody of the Idaho Department of Correction (IDOC).

       In recent years, the United States Supreme Court has sent a strong message to state

and federal district courts to carefully scrutinize cases involving youthful offenders

serving harsh sentences. See Miller v. Alabama, 132 S.Ct. 2455 (2012) (mandatory life

without parole for juvenile homicide offenders violates the Eighth Amendment’s

prohibition on cruel and unusual punishments); Montgomery v. Louisiana, 136 S.Ct. 718

(2016) (Miller holding is retroactive and binding on the states). This Court has, and will

continue to, review Sarah’s case with an added measure of scrutiny in accordance with

this charge from the United States Supreme Court.

       After a long and detailed review of the state court record and consideration of the

parties’ arguments, the Court is convinced that Sarah shot her parents. The Court will not

permit discovery because no “miscarriage of justice” will occur in keeping Sarah

imprisoned for her crimes because she is not actually innocent. However, because this




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 2
case warrants extra scrutiny, the Court will appoint Dennis Benjamin prospectively as

counsel for Sarah at public expense to aid in briefing of the remaining claims.

       The Court will conditionally grant Respondent’s Motion for Partial Summary

Dismissal on Claims One, Three, Four, Five, and Six on procedural default grounds, and

alternatively deny Claims One and Six on their obvious lack of merit. The Court will

consider the merits of the remaining procedurally defaulted claims—Three, Four, and

Five—after briefing by the parties.

                                      BACKGROUND

       Alan Johnson (Alan) and Diane Johnson (Diane) were shot to death in their

Bellevue, Idaho home between 6:20 and 7:00 a.m. on Tuesday, September 2, 2003.

(State’s Lodgings A-16, H-8.) Sixteen-year-old Sarah and her parents were the only ones

home. (Id.) Sarah’s older brother, Matthew Johnson (Matthew), was away at college at

the University of Idaho, about a day’s journey from home, when his fiancée called him

and said his parents had been shot. (State’s Lodging A-19, pp. 4540-41.)

       Alan and Diane’s bedroom door was found propped open with two pillows.

(State’s Lodging A-15, p. 2022.) They often did that during hot months because,

otherwise “the wind would create a suction in the house, or a vacuum, and slam the

doors.” (State’s Lodging A-19, p. 4547.) To help the air circulation, they would also

leave the sliding glass doors in their bedroom and downstairs off the living room open at

night. (Id., p. 4548.)


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 3
       Diane was found lying face-up in her bed with a comforter covering her body and

tucked around her head. (State’s Lodgings A-15, pp. 1794-95; A-20, pp. 5220-24.) She

had been killed instantly in her sleep by one point-blank shot to the head with a .264

caliber high-power rifle. (State’s Lodging A-16, pp. 2310-17.) With the bullet traveling

about 3600 feet per second, the single shot shattered her skull and brain. (Id. p. 2311.)

When investigating officers lifted the comforter, Diane’s head was missing from her chin

up. (State’s Lodging A-15, p. 1795.) Blood, skin, hair, brain tissue, and bone fragments

spattered across the ceiling and walls, into the hallway, and onto the wall of Sarah’s

bedroom directly across the hall. (State’s Lodgings A-15, A-16.) From the spatter pattern,

Detective Stuart Robinson (Detective Robinson) testified that the shooter had stood on

the east side of the bedroom, because the blood “basically [went] straight up, and it

[came] out to the west.” (Id., p. 2024.) Expert Rod Engle agreed that “the event occurred

at the east side of the room, projecting all the blood … towards the west and somewhat

towards the north.” (State’s Lodging A-18, p. 4141.)

       Alan was shot as he emerged from the shower. The shot went through his left

lung. Forensic pathologist Dr. Glen Groben opined that Alan bled to death from that

wound over the course of several minutes. (State’s Lodging A-16, p. 2304.) From the

blood pattern on the floor, experts determined that Alan had managed to walk over to

Diane’s bedside before he collapsed and died. (Id., pp. 2320-21; State’s Lodging A-18,




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 4
pp. 4145-49.) Alan was found lying face down between the nightstand and bed. (State’s

Lodging A-15, p. 1662.)

       Many of the neighbors heard the shots that early Tuesday morning. (State’s

Lodgings A-15, p. 1520; A-16, generally.) Several neighbors testified that two shots were

fired within a few minutes, with the second shot being louder than the first (State’s

Lodging A-16, pp. 2630, 2636.) Shortly after the shots, neighbors heard a female—later

identified as Sarah—outside screaming that “someone had shot her dad” and “someone

had shot her parents.” (State’s Lodgings A-15, p. 1518; A-16, p. 2631.) Sarah sought

refuge at a neighbor’s house. People who came to help and comfort Sarah puzzled over

why her hair was neatly fixed and her casual clothing did not look as though it had been

slept upon. (State’s Lodgings A-15, pp. 1522-23, 1545-47, 1559-60, 1578-79; A-16, pp.

2520-21.)

       As police investigators arrived at the scene that early morning, they realized it was

trash day, and pulled the Johnsons’ two trash cans back from the curb. One was filled

with yard debris. The other contained Sarah’s pink bathrobe, covered in blood spatter,

wrapped around a left-hand women’s leather glove and a latex glove. (State’s Lodging A-

15, pp. 1893-95.)

       The left-hand leather glove had no blood on it. Some experts believe it may not

have been worn during the shooting because of the lack of blood spatter. However, the

glove tested positive for gunshot residue. (State’s Lodgings A-20, pp. 5289, 5290; A-18,


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 5
pp. 3592-96.) The latex glove was so old it was discolored. (State’s Lodging A-17, p.

3110.)

         Matthew identified the leather glove as being from the set Diane kept in her car in

the garage—Diane and Sarah had worn them at football games, and Diane sometimes

wore them when driving. The Johnsons owned multiple first aid kits containing latex

gloves, including in Diane’s car, Alan’s truck, the garage, Alan’s bathroom, and

Matthew’s bathroom. (State’s Lodging A-19, pp. 4572-75.) When tested, the latex glove

found in the garbage can had Sarah’s DNA and an unknown person’s DNA on the inside

of it, but had no blood on the outside of it. Like the left-hand leather glove, the latex

glove also had gunshot residue on it.

         The guest house located over the Johnsons’ garage occupies a prominent place in

the story. About a year earlier, Alan and Diane had rented the guest house to Alan’s

friend, Mel Speegle (Mel), who usually spent Monday through Friday there for a local

construction job, and the weekends in Boise, where he and his wife owned a house. On

Labor Day weekend just before the shootings, Mel decided to spend the holiday with his

wife in Boise, rather than return to the guest house. (State’s Lodging A-16, pp. 2686-94.)

         Before moving into the guest house, Mel had inherited several guns when his

father passed away, and Mel had kept them at a ranch. Mel’s friend, Christopher Hill

(Christopher) was the ranch caretaker. Mel eventually sold the ranch, and Christopher

helped Mel move into the guest house. There, Mel stored the unlocked guns in his closet


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 6
under some clothes. Mel kept the door to the guest house locked when he was away.

(State’s Lodging A-16, pp. 2692, 2702-09.)

       Sarah knew Mel was gone that long weekend, and she had a key to the guest

house. The key was found on a small table in Sarah’s bedroom on the day of the murders.

(State’s Lodging A-15, p. 2037.) Sarah was familiar with Mel’s place, had cleaned it for

him on earlier occasions, and had also entertained her friends there from time to time.

(State’s Lodging A-16, p. 2689.)

       The Labor Day weekend brought Diane’s sister, Linda Vavold, for a visit to the

Johnsons’ house. Linda observed that Sarah had spent time in the guest house. Sarah had

said she was studying. School had started only four days earlier. Linda testified that when

she saw Sarah go to the guest house, Sarah was not carrying books or a backpack.

(State’s Lodging A-17, pp. 3335-56.)

       On the day of the shootings, investigators found four different types of

ammunition and three guns at the Johnsons’ property. Included in the collection of

inherited guns kept unlocked in Mel’s closet was the .264 caliber high-power rifle used to

kill Alan and Diane, along with a box of .264 bullets. That gun was found in Alan and

Diane’s bedroom. Two unused .264 bullets were found in Sarah’s room on a nightstand.

(State’s Lodging A-15, pp. 2039-40.) A spent .264 shell casing was found in the garage.

(Id., pp. 2051-53.)




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 7
       Mel also kept an unlocked .22 caliber bolt-action long rifle in his guest house

closet. During investigation of the shootings, Officer Raul Ornelas found Mel’s .22 rifle

on a chest freezer in the garage. (State’s Lodging A-15, pp. 1729-31.) It was not used in

the shootings.

       Investigators also found a box of Remington .25 caliber bullets with five missing

bullets on an upright freezer in the garage. Five .25 bullets were found in the pink robe’s

pocket. (State’s Lodging A-15, 1900.). While .22 and .25 bullets look somewhat similar,

they are not interchangeable, and the .25 rounds in the robe pocket, taken from the box of

.25 ammunition found in the garage, would not have fit into the .22 rifle left on the

freezer. (State’s Lodging A-15, p. 2050). Investigators theorized that the unanticipated

mismatch was the reason the shooter left the .22 rifle unused in the garage and the .25

bullets in the robe pocket and opted for the .264 rifle.

       Alan owned a 9 millimeter handgun, which was found locked in a gun safe in the

garage under the guest house. (State’s Lodging A-15, pp. 2061.) A handgun magazine

containing six unused 9 millimeter bullets was found wrapped in a red bandana on the

bottom shelf of a nightstand in Sarah’s bedroom. (Id., pp. 2038-2040.) The 9 millimeter

magazine found in Sarah’s room appeared to fit the 9 millimeter handgun in the safe. (Id.,

p. 2062.) The weekend before the shootings, Linda heard Sarah ask Diane for the key to

the gun safe. (State’s Lodging A-17, p. 3336.) Diane had told Sarah to ask her dad. (Id.,




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 8
p. 3336.) Investigators also theorized that the 9 millimeter handgun was the shooter’s

original weapon of choice, but it simply was unavailable at the time of the shootings.

       Mitch Marcroft, who was the secretary of the Blaine County Gun Club from 2001

to 2004, testified that Alan and Diane were members of the gun club, made up of trap

shooting enthusiasts. Mitch first saw Sarah at the gun club when she was about 13; she

came with her father quite often. Mitch had not observed Sarah shooting rifles, but he

observed her shooting a shotgun at the Miller Fun Shoot in 2002. (State’s Lodging A-18,

pp. 3664-3666.)

       Sarah was right-handed, but on the day of the shootings, medical investigators

examined her and found several parallel linear bruise marks on her left shoulder that

could have been made from a rifle recoil. (State’s Lodging A-16, pp. 2248-49.) Another

person later testified at the post-conviction hearing that the .264 gun “kicked really hard.”

(State’s Lodging E-9, p. 967.) Sarah explained the bruises away by saying that she had

fallen and hit her shoulder on a table on Friday before the Tuesday shootings. (State’s

Lodging A-16, p. 2444.)

       Quite a bit of additional evidence was found at the scene of the crime. The robe

had dried paint residue on the inside of it; the T-shirt Sarah wore on the morning of the

murders had matching dried paint residue. (State’s Lodging A-18, pp. 3602-3610.) The

robe also had gunshot residue on it. (State’s Lodging A-17, pp. 3231-38.)




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 9
       A woman’s right-hand leather glove that matched the left one found in the garbage

can was sitting on a table in Sarah’s room along the west wall. This glove had gunshot

residue and Sarah’s DNA on it, but it did not have the victims’ blood on it. (State’s

Lodgings A-15, pp. 2034-2036; A-17, p. 3240.)

       Diane’s blood and brain matter were found in Sarah’s room. A piece of metal

bullet shaving and body tissue were removed from the door jamb of Sarah’s bedroom

door. All of this indicated that Sarah’s bedroom door and her parents’ bedroom door were

open when the shots were fired. (State’s Lodging A-15, pp. 2043-44.)

       Two kitchen butcher knives were found on the floor at the foot of Diane’s bed, and

one knife was found at the foot of the guest room bed, where Matthew stayed when he

was home from college. Investigators determined that the knives were not instruments of

the crime. (Id., pp. 2411-2414.) All of the knives came from the Johnsons’ kitchen. (Id.,

p. 2414.)

       Investigators were baffled by the placement of the knives in the bedrooms. Sarah

suggested to Sheriff Jerry Femling (Sheriff Femling) that the knives could be a gang sign

that she or her brother were “marked.” (State’s Lodging A-16, p. 2450.) Detective

Robinson then investigated whether the knives were gang-related. Robinson spoke to a

Boise gang unit detective and a Salt Lake City detective, and neither had ever heard of

anything similar regarding how and where the knives were placed at the scene of the

crime. (Id., pp. 2120-21.)


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 10
       Officer Raul Ornelas saw two or three sets of human footprints in the matted grass

in the backyard going northeast from the house to the back of the guest house. (State’s

Lodging A-15, p. 1736.) Investigators noted that the path Sarah took to get to her

neighbors’ house went right by the trash cans. (State’s Lodging E-7, p. 284.)

       A key figure in this story is Sarah’s boyfriend, Bruno Santos (Bruno), a 19-year-

old undocumented Mexican immigrant and high school dropout. They had been dating

for about three months at the time of the murders. Bruno and Sarah had engaged in sexual

intercourse and had exchanged “promise” rings. (State’s Lodging A-16, p. 2440.) Sarah

told several people that she and Bruno were engaged to be married, but she told

investigators that she was not. (Compare State’s Lodging A-18, pp. 3786, 3795, 3833-34,

3844, 3849 with State’s Lodging A-16, p. 2440.) Sarah revealed to investigators that her

parents were not happy with her relationship with Bruno. (State’s Lodging A-16, p.

2440.) Alan had told Sarah that Bruno “was a waste, [and] that he did not want her to see

him.” (Id.)

       On the day of the shootings, Bruno claims that he was at home sleeping on a

mattress in the living room of his family’s apartment when Jane Lopez, his adult female

cousin who worked at the high school, called him to say that a school administrator had

just made an announcement that Sarah’s parents had been killed. (State’s Lodging A-16,

pp. 2764-65, 2789-2793.) She told Bruno to stay home, but Bruno wanted to go to the

scene to find out for himself what had happened. (Id., pp. 2765-66, 2793.)


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 11
         When Bruno arrived at the scene, he gave investigators permission to search his

car. (State’s Lodging A-16, p. 2766.) Later, pursuant to a warrant, Bruno gave DNA

samples at the hospital, surrendered the clothing he was wearing, and had his home

searched. (Id., pp. 2766-67.) A witness noticed that, when Sarah approached Bruno to

hug him at the hospital where they were both providing DNA samples to determine

whether they were involved in the shootings, Bruno did not return Sarah’s embrace, but

stood very straight, his arms at his side, showing no emotion toward her. (State’s Lodging

A-18, p. 3628.) Bruno was cleared as a suspect and called as a State’s witness at trial.

         Beyond the physical evidence at the crime scene, investigators learned that Sarah

and her mother had had a rocky relationship for several years, and that the shootings took

place on the heels of several contentious incidents between Sarah and her parents over

Bruno.

         The evidence at trial showed that Sarah argued and fought with her mother often.

(State’s Lodging A-19, pp. 4521-23.) The fighting included physical altercations. (Id.) A

neighbor, Dorothy Schinella (Dorothy), testified that Sarah said “that she absolutely

could not stand her mother.” (State’s Lodging A-16, pp. 2507-08.) Dorothy testified that,

a year before the shootings, she heard Diane weeping in the backyard, Sarah yelling in

the house, and Alan saying to Sarah, “You go out there and you apologize to your mom.”

(Id., pp. 2508-09.) Several months before his death, Alan had told Dorothy that Sarah

treated Diane in a mean and ungrateful manner, even though Diane did many kind things


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 12
for Sarah. (State’s Lodging A-16, pp. 2549-50.) A fellow jail inmate testified at trial that

Sarah “thought her mom was a bitch.” (State’s Lodging A-18, p. 3847.)

       In the weeks before their deaths, Diane and Alan had forbidden Bruno from

attending a family wedding at their house, which made Sarah upset. (Id., pp. 2769-70.) A

few days before the deaths, Sarah had lied to her parents, saying she was spending the

night at a girl friend’s house, but instead had spent the night at Bruno’s apartment. Alan

and Diane had desperately called around to find her. (State’s Lodging A-15, p. 1610.)

When Alan had learned that Sarah was at Bruno’s, he went to confront Bruno and bring

Sarah home. (State’s Lodging A-16, p. 2762.) Alan told Bruno, “If you don’t leave Sarah

alone, I’m going to hit you and put you in jail.” (Id.) Sarah said Alan “was devastated”

over the spend-the-night incident, and that he “cried over” it. (Id., pp. 2441, 2450.)

       Alan and Diane grounded Petitioner from using her car after Alan found her at

Bruno’s. (State’s Lodging A-15, pp. 1610-11.) Alan and Diane spoke to Sarah about

bringing statutory rape charges against Bruno. Sarah was concerned and said, “he’s 19

and I’m 16, and you, know, I didn’t want him to go to jail.” (State’s Lodging A-16, p.

2442.) After Bruno turned against Sarah to testify for the State, she told a fellow jail

inmate that “when this was all over, … she would be out on the outside, and Bruno would

be the one incarcerated.” (State’s Lodging A-18, p. 3849.)

       Several people testified that Sarah was not acting like herself shortly before the

shootings. They thought it was odd that Petitioner stated, in an uncharacteristic manner,


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 13
that she agreed with the reasoning for being grounded. (State’s Lodging A-16.) Witnesses

also testified that, at volleyball practice the evening before the murders, Sarah was

serious and solemn, played harder and better than she had before, and did not engage in

laughter and conversation with her teammates. Bruno described Sarah’s mood as “weird”

on the evening before the shootings. (State’s Lodgings A-16, p. 2764.)

       Sarah did not testify at trial, but the prosecution brought forward an unusually

large number of witnesses who testified about an unusually large number of variations in

Sarah’s description of the events surrounding the shootings. Sarah told Kim Richards, the

woman who initially sheltered Sarah at her house after the shooting, two different stories

within minutes of her arrival. (State’s Lodging A-15, pp. 1520; 1528-29.) Earlier in time

Sarah said or implied that her bedroom door was closed or barely cracked-open; later, she

said Diane sometimes left it open after she kissed Sarah good-night. Sarah said that she

was awakened by Alan’s regular early-morning shower; other times she said she was

awakened by the first gunshot. Instead of running straight across the hall to her parents’

bedroom, Sarah told investigators she ran through the Jack and Jill bathroom, through the

guest room, and into the hall. In some versions, she said she merely approached the door

of her parents’ room, which was propped open with a pillow, and listened; in others, she

knocked on the door and called out to her mom (who did not respond); to a friend, she

said she went to her parents’ closed bedroom door and heard arguing before calling out to

her mom; to some people she said she heard the second shot while she was in bed, and, to


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 14
others, that she heard it when she was standing in the hallway in front of her parents’

bedroom. Once she said he heard a body falling. Several times she stated that she heard a

sliding glass door open or close, and then other times she said she heard the front door

open or close. Once she stated she heard someone take off running out the front door.

Early in time, she said he did not look in her parents’ bedroom and did not see anything.

Later on, she said that she saw blood on the walls and floor and saw the bathroom light

shining on the bed; she said she would have to live forever with what she saw. (State’s

Lodgings A-15, pp. 2099-2101; A-16, pp. 1750, 1748-40, 1750, 1812, 2427-2429; A-18,

pp. 3529, 3687-3688, 3820.)

       Sarah’s stories about what she heard, saw, and did after the shootings are

accompanied by a subplot—that a cleaning lady from Whirlwind Services had killed her

parents. This subplot emerged immediately. Within a few hours of the shootings, Lorna

Kolash (Lorna), Sarah’s godmother, came to visit her at the Richards’ home. When Lorna

had asked what had happened, Sarah did not talk about the shooting incident that had just

taken place, but instead had responded:

                     The cleaning lady came, she took a bunch of my
              mom’s stuff. She had been harassing my mom, she called her
              on the phone. She came to volleyball, yelled at her. And I
              heard them arguing in the middle of the night, and I got up.

                    The lights were on outside, and I got up, and I asked
              my dad and my mom what was going on. And they told me it
              was just the cleaning lady, don’t worry about it, go back to
              bed.


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 15
(State’s Lodging A-18, p. 3622.)

       Similarly, Sarah told Karen Chase, Diane’s first cousin, that the cleaning lady had

confronted Diane at a volleyball game. (Id., pp. 3720-021.) No one corroborated the

allegation that the cleaning lady had confronted Diane at a volleyball game. (State’s

Lodging A-18, pp. 3713-14.)

       Sarah told investigators that, when she returned from volleyball practice on

Monday night, she found Diane upset and crying because the cleaning lady had called

and threatened her. Sarah reported that the cleaning lady had told Diane that she had been

fired from Whirlwind Services and now had no way to support her child. Diane allegedly

told Sarah she intended to call police the next morning to report the stolen lotion.

       An implausible element of Sarah’s cleaning lady story is her story about having

woken up at about 2:30 a.m. on the day of the shootings because she heard someone in

the backyard. She said she immediately had woken up Alan and Diane, who looked in the

backyard, saw a light on in the guest house even though Mel was out of town, identified

the trespasser as the enraged cleaning lady, but did nothing about it. These allegations

make little sense in the context of the rest of Sarah’s story. Testimony at trial indicated

that Alan was very protective of his family—such as his action in retrieving his daughter

from Bruno’s—and would never have gone back to bed without calling the police or at

least letting the dog out of the kennel if the threatening cleaning lady or other stranger




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 16
had trespassed on their property in the early-morning hours. (State’s Lodging A-19, p.

4592.)

         At trial, the prosecutor was especially thorough in calling all of the subplot

characters as witnesses. The subplot played out this way. The family wedding that had

been the subject of the dispute between Sarah and her parents went forward at the

Johnsons’ property as planned, albeit without an invitation being extended to Bruno.

         As a surprise thank you to Diane for hosting the wedding, a relative had hired

Whirlwind Services to do a one-time post-wedding house cleaning. (State’s Lodging A-

18, pp. 3758-60.) Robin Lehat, who owned Whirlwind, and one employee, Janet Sylten,

had cleaned Diane’s house. After the cleaning, Diane had called Robin and said a new

bottle of Estee Lauder lotion was missing. (Id., p. 3762.) Robin then asked Janet about

the lotion because Robin noticed Janet had several Estee Lauder products. Janet had

denied taking it and refused to return to Diane’s to help Robin look for the lotion. (Id., p.

3763.)

         Robin and Diane had spoken again and decided that Robin would make up for the

lost lotion by giving Diane a cleaning credit in the future. (Id., pp. 3761-64.) The owner

testified that Diane had been “really nice” about the whole thing. (Id., p. 3764.) Several

witnesses testified that Diane had discussed the missing lotion incident with them, had

not seemed angry about it, had not said she was going to call the police, and had seemed




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 17
quite pleased with the resulting compromise that she would receive a discounted cleaning

in the future. (State’s Lodging A-18, pp. 3761 to 3764.)

       Janet lived on Robin’s property. Janet testified that her current boyfriend, Russ

Nuxoll, was Robin’s ex-boyfriend. Not surprisingly, Robin and Janet had been having

problems with each other before the lotion incident. Janet testified that she had refused to

go to Diane’s house to look for the lotion because she already had planned to help Russ

with his hand-made willow furniture manufacturing business that day. While Janet was at

Russ’s, Robin put all of Janet’s belongings outside and left her a note that she was fired.

(State’s Lodging A-16, p. 232.) Janet testified that she was not really upset over being

fired from Whirlwind, because she preferred working at her other job building furniture

with Russ. (Id., p. 2814.)

       After Robin and Janet parted ways, Robin changed the locks on her property.

Robin testified that Janet and Russ broke in and took some things, including a gift that

Russ had given to Robin when the two had dated in the past. (State’s Lodging A-18, pp.

3777-79.)

       Robin, Janet, and Russ all cooperated with investigators and provided DNA and

fingerprint samples. When Captain Edward Fuller (Captain Fuller) interviewed Janet and

Russ the first time, they were somewhat reluctant to speak, not knowing why they were

being interviewed. Nothing they said or did during the interview indicated that they had

any awareness that the Johnsons had been killed. Between interviews, Janet and Russ


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 18
read the newspaper and learned that the Johnsons had been murdered; Janet and Russ

freely spoke to Captain Fuller after they were aware that was the reason they were being

interviewed. Janet and Russ had no clear alibis—they camped out in a wilderness area

instead of having a permanent residence. Janet allowed Captain Fuller to search her

belongings. (State’s Lodging A-17, pp. 2886-2910.) None of the DNA or fingerprints

from the crime scene matched Robin, Janet, or Russ, and they all were cleared as

suspects.

       As could be expected, both the prosecution and the defense relied on expert

witnesses to try to explain to the jury the meaning of the physical evidence. The State’s

experts theorized that, because there was blood spatter form both parents on Sarah’s robe

and blood on the bottom of her socks, without a doubt, she was the shooter—having worn

the robe backwards to protect her clothing and then discarded it. Contrarily, Sarah’s

experts theorized that, because there was no blood spatter on her hair, face, the tops of

her socks, or her pants, she definitely was not the shooter.

       The experts at trial did agree that both bedroom doors must have been open when

Diane was shot, because Diane’s blood and tissue flew into the hallway and into Sarah’s

bedroom, directly across the hall from her parents’ room. To the extent that Sarah said or

implied that her door or her parents’ door was shut at the time of the shootings, that part

of the story obviously was false. Similarly, the blood on the bottom of Sarah’s socks is

inconsistent with those versions of her story in which she said she knocked on her


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 19
parents’ door and called out to her mother but did not see anything, because—after the

first shot—blood, brain matter, clumps of hair connected to body tissue, and skull

fragments sprayed into the hallway. With the indisputable facts of the open doors and the

bloody aftermath from the close-range shot to Diane’s head and Alan’s walk from

bathroom to bedside with blood pouring from his wound, it seems impossible for Sarah to

have seen nothing and still gotten blood on the bottom of her socks.

       Sarah’s trial defense—and her continuing assertion of actual innocence—is that

someone else wearing Sarah’s pink robe killed her parents; otherwise, Sarah would have

had blood spatter on her person and clothing. The prosecution tried to show that Sarah

shot Diane through the comforter and sheet to shield herself from blood spatter. The

experts had access to the sheets, but only to photographs of the comforter, because

investigators did not retain the comforter as evidence. Prosecution experts opined that

there were bullet holes in the comforter and the upper sheet. Defense experts believed (1)

there were no bullet holes, or (2) existing holes did not bear the characteristics of being

shot with a high-power rifle (soot marks, a large size, and stellate tearing of the fibers

along specific lines), or (3) the holes could have been caused by propelled bone or skill

fragments. (Compare State’s Lodgings A-15, pp. 1970-74; A-16, p. 2314; and A-18, pp.

4181-91, 4200; with A-19, pp. 4390, 4405-06, 4861-62; A-20, pp. 5272-73, 5657-5689.)

       Tim Richardson (Tim), a neighbor first on the scene, said he did not see any blood

on the top of the comforter that was covering Diane’s body. He thought that was


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 20
unusual—that there was no blood seepage up through the top. (State’s Lodging A-15, pp.

1600-01.) George Dondero, a second neighbor accompanying Tim, also said he saw no

blood on the top of the bed. (Id., p. 1636.)

         Officer Ross Kirtley (Officer Kirtley), the first police officer on the scene, testified

that he saw blood on the lower portion of the comforter toward the foot of the bed, which

was the side of the bed closest to the sliding glass door. (Id., p. 1719.) It was “almost

right on the corner, and on the side; it was a swipe, or it was a smear of some sort.”

(State’s Lodging A-20, p. 5228.) That observation was consistent with Alan having

moved from the bathroom, where he was shot, to the bedside, where his body was found.

Officer Randy Tremble (Officer Tremble) saw blood trailing up the headboard to the wall

above it, but no blood on the blanket was immediately visible. He observed no pooling of

blood nor very obvious spatter on the outside of the comforter. (State’s Lodging A-15, p.

1792.)

         Michael Howard (Howard), a forensic scientist called by the defense, opined that

the bottom sheet had to have been exposed at the time of the shooting, because there were

blood droplets and pieces of tissue on it. (State’s Lodging A-19, pp. 4769-76.) He

concluded that Sarah could not have been the shooter, because the blood spatter would

have settled on her clothing, and an “extremely thorough examination [was] done by

several laboratories of Sarah Johnson’s clothing, and absolutely no blood was detected.”

(Id., pp. 4786-87.)


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 21
         Prosecution expert and crime scene reconstructionist Rod Englert (Englert) opined

that blood spatter would not necessarily have gotten everywhere. There was a void of

blood spatter on the ceiling “from the light switch over and back to the east,” a “void on

the east wall,” and a void on Diane’s upper shoulder, indicating that she was covered, he

testified. (State’s Lodging A-18, pp. 4134, 4167-68, 4183.) It was his opinion that the

void on the ceiling, marked by a “well-defined line,” was created by “something down

below at the origin of that blood … blocking it from going up …, and creating [a] void.”

(Id., p. 4138-39.) Otherwise,” he explained, “you’d have it all over the ceiling, 360

degrees.” (Id.) The “void is consistent with the comforter having covered her.” (Id., p.

4181.)

         Englert theorized that the gun was placed behind Diane’s head, and the shot was

fired pointing in a westerly direction to cause the spatter to go the direction it did. (Id., p.

4140.) The defense expert, Howard, agreed that the shooter had to stand on the east to

cause “the heavy stuff going upwards and westward.” (State’s Lodging A-19, p. 4871.)

Englert opined that, if Diane was shot through or under the sheet, that would immediately

explain what could have blocked the blood spatter and made the defining line on the

ceiling and on the wall, and why there was only mist and so little body debris on the robe.

(State’s Lodging A-18, pp. 4181.)

         Englert would not expect the shooter to have a large amount of blood on their

person, their face, or their hair. (Id., p. 4212.) Defense expert Rocky Mink disagreed,


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 22
opining that anyone standing in the room would have had misted blood and blood spatter

on them, which he said was confirmed by the reconstruction experiments he conducted.

(State’s Lodging A-20, p. 5652.)

       The evidence showed that Sarah had washed her face twice before hospital

examiners swabbed her. Samples from Sarah’s hair, face, ears, earrings, nostrils, and

other exposed areas of skin were taken to be tested for traces of blood and tissue. (State’s

Lodging A-15, pp. 1871-72.) The tests were negative. There was no evidence that Sarah

had showered (id., pp.1875-76), but a bath towel was found with one end draped over the

edge of Sarah’s tub, and the rest of the towel extending down onto the floor. (Id., p.

1903.) Experts disagreed whether Sarah could have washed the blood from her—one said

yes, and the other said no, because the tests are designed to detect minute traces of blood.

Sarah’s brother testified that she kept a shower cap in her bathroom. It is possible that she

pulled it down over her face to shoot and then flushed it down the toilet or discarded it

somewhere else. Howard agreed that a shower cap “would keep blood from showing up

on somebody’s head.” (State’s Lodging A-19, p. 4898.)

       Experts did not find significant blood splatter from Diane on the high power rifle.

(State’s Lodging A-19, pp. 4900-02.) And yet, the experts were certain that was the

weapon that had killed the Johnsons.

       Fingerprint and DNA evidence figured prominently in the battle of the trial

experts. A big part of the dispute centered on the length of time fingerprints could last on


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 23
a non-porous surface, such as smooth gun metal, as opposed to porous surfaces, such as

cardboard, where a fingerprint can be absorbed into the material and last indefinitely. An

excellent summary of the evidence from both sides is contained in the state district

court’s order on post-conviction review:

                     At trial, Tina Walthall (Wathall), a finger print
              examiner with the Idaho State Police, testified that she
              received fingerprint cards from Johnson, Bruno Santos, Alan
              Johnson, Diane Johnson, Mel Speegle, Janet Sylten (the
              cleaning lady), Russell Nuxoll (the cleaning lady’s
              boyfriend), Matthew Johnson (Johnson’s brother) and Robin
              LeHat (the cleaning lady’s employer).

                      Walthall used these print cards to compare with the
              prints lifted from the crime scene. After those comparisons,
              certain fingerprints taken from the crime scene remained
              unidentified, including fingerprints found on the stock of the
              [.264] rifle, the scope from the rifle, and two boxes of .264
              shells.

                      A search of the Automated Fingerprint Identification
              System (AFIS) prior to trial using three of the unidentified
              prints also revealed no match to any of the unidentified
              fingerprints.

                     Walthall repeatedly testified that there is no way to
              date a fingerprint to determine when it was left. Walthall
              specifically stated: (1) “many, many years can pass and you
              might still find usable fingerprints on” paper or cardboard; (2)
              she has discovered prints off of nonporous surfaces more than
              a year later; (3) one would expect to find fingerprints more
              than a year old if nothing happened between “when they were
              deposited and when [they were] processed”; and (4) “it is
              probable that a fingerprint would last up to and exceeding a
              year, providing there has been nothing to damage that
              fingerprint in the interim,” which is true even on a nonporous
              surface.


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 24
                The defense called [Robert] Kerchusky to testify at
          Johnson’s trial, and again before this court [on post-
          conviction review].

                 During the trial, Kerchusky was asked by Pangburn
          how long fingerprints can last. He replied, “we can’t be sure
          how long they’re going to last,” but that “pretty much on my
          experience, after a year, they’re just about gone, as far as I’m
          concerned,” [specifically addressing his opinion that latent
          prints on a nonporous surface will not last more than a year].

                Kerchusky further testified that fingerprints will dry up
          and evaporate over the course of one year. Kerchusky also
          agreed, however, that it is fair to say that a fingerprint on a
          box could last for years and years and years.

                  Mr. Kerchusky, however, acknowledged that aging of
          fingerprints on nonporous surfaces is a controversial subject
          because “there’s so many variables as far as weather, where
          it’s located. I mean there’s so many things that come into it,
          there’s no way in the world that anybody could write any
          article on it.”

                  Kerchusky also acknowledged that fingerprints on
          porous surfaces can last for years and that there are some
          “rare” instances where a latent print that was over a year old
          could be found on a nonporous surface. Kerchusky further
          testified that although he could not determine how old a
          fingerprint is, he “still would have an opinion as far as
          whether it’s a fresh print or not.”

                  In 2009, approximately four years after Johnson’s
          criminal trial, Walthall compared the unidentified prints from
          the murder scene to prints belonging to Mr. Christopher
          Kevin Hill [—who turned out to be a friend of Mel Speegle].
          Walthall testified at the post-conviction evidentiary hearing
          that, of the previously unidentified fingerprints, Hill’s
          matched those that were found on the scope, the boxes of
          ammunition, and the [.264] rifle.




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 25
                      Kerchusky … referred to the prints on the rifle, scope,
               and ammunition (Christopher Kevin Hill’s prints) as “fresh”
               because, according to him, any prints left on the gun before
               Mr. Speegle put it in his closet would have been wiped off by
               the clothes hanging in his closet and because the prints were
               not “etched” into the metal of the gun.

(State District Court Findings of Fact, Post-Conviction Case, State’s Lodging E-7, pp.

253-54.)1

       The jury was aware that there was a set of matching fingerprints on the scope, the

high-power rifle, and the box of shells, and that the set did not match any of the carded

fingerprints collected by investigators. (State’s Lodging F-7, p. 6.) The jury did not know

that the fingerprints belonged to Christopher, because that match was not made until

about six years after trial. The jury knew that the shooter took care not to leave any

fingerprints on the trigger, trigger guard, or bolt lever. It is unlikely that the shooter

would have been so careless to leave fingerprints elsewhere on the gun and ammunition.

In fact, hoping to leave past fingerprints on the gun and scope rather than wiping it clean

could have been part of the shooter’s plan to inculpate those who had previously handled

the gun, like Mel and Christopher, diverting blame from the real shooter.

       Sarah’s trial lasted approximately three weeks. She was represented by lead

attorney Bob Pangburn and second chair attorney Mark Rader. The State was represented

by Blaine County Prosecuting Attorneys Jim Thomas and Justin Whatcott. Fourth



1
 This Court notes it is somewhat unclear whether the clothes were hanging above Mel’s guns or lying on
the top of the guns.

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 26
Judicial District Judge Barry Wood presided at the trial, because the venue had been

changed from the Fifth Judicial District in Blaine County across the state to Ada County.

       The jury convicted Sarah of both counts of first degree murder and a firearm

enhancement. On June 30, 2005, she was sentenced to two concurrent fixed life sentences

for the first-degree murders of Alan and Diane Johnson, plus a 15-year weapon

enhancement. (Dkt. 1, p. 1.) Sarah asked that an appeal be filed on her behalf, but trial

counsel failed to do so. (State’s Lodging A-10, pp. 75-78.) New counsel filed a post-

conviction action and a motion for new appeal for Sarah on April 19, 2006, which were

heard by Fifth Judicial District Judge G. Richard Bevin. (State’s Lodgings E-1 to E-8.)

Sarah prevailed on the appeal issue. An amended judgment was entered in the criminal

case, whereupon Sarah was permitted to file a direct appeal. (State’s Lodgings A-10, pp.

61-86; C-1 to C-8.)

       In the reinstated direct appeal action, the Idaho Supreme Court affirmed the

judgment on June 26, 2008 (State’s Lodging C-7), and the United States Supreme Court

denied Sarah’s petition for writ of certiorari on December 1, 2008. Petitioner also

appealed from the portions of the first post-conviction action that were denied by the state

district court. The denial of the first post-conviction action was affirmed by the Idaho

Supreme Court. (State’s Lodging F-7.)

       Years later, on April 9, 2012, Sarah filed a successive post-conviction petition and

a request for new DNA testing in state court, after she discovered the three matching


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 27
fingerprints belonged to Christopher. Both requests were denied, with the denials

affirmed on appeal. (State’s Lodgings G-1 through H-8.) The United States Supreme

Court denied Sarah’s petition for writ of certiorari. (State’s Lodgings I-1 to I-4.)

       The Idaho Supreme Court upheld the state district court’s conclusion that the

request to retest the DNA samples that were too small to be tested in 2003 did not have

the scientific potential to produce new evidence that would show it is was more probable

than not that Johnson was innocent. (State’s Lodging H-8, p. 14.) To make that

determination under state law, the district court examined the totality of evidence of guilt

from trial through post-conviction review. See id. at 1253. The district court reasoned and

concluded:

                     Further testing might reveal the source of DNA
              samples found on Johnson’s robe, on the gun and elsewhere,
              but that knowledge does nothing to establish that the source
              of those samples was present in the Johnson’s home on the
              morning of the crime, that the source of those samples was
              the shooter, or that Johnson didn’t aid and abet the murderer
              of her parents. Consequently, because an analysis of
              previously untestable DNA samples will not make it more
              probable than not that Johnson is innocent, her request for
              DNA testing will not be granted.

Id. at 1253–54. (State’s Lodging G-1, p. 247.)

       Sarah did not suggest any viable motive that Christopher Hill might have had to

kill Alan and Diane. He had met them only once. There was no forced entry into either

the main house or the guest house. There was no indication that robbery was a motive

and nothing was reported stolen. Sheriff Femling testified that he observed “valuables

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 28
lying around” in both the main house and the guest house. (State’s Lodging A-16, pp.

2414-2415.)

       Christopher testified that, on the evening before the murders, he was camping out

in his truck by himself some twenty miles away on open land. He did not have a

particular alibi at the hearing, but said his surrounding neighbors would have seen his

truck parked there that morning. (State’s Lodging E-9, pp. 963-975.) There is no

evidence showing that Christopher was near the crime scene in the early morning hours

on September 2. The state district court specifically found Christopher credible when Hill

testified at the post-conviction hearing. (State’s Lodging E-7, p. 88.)

       Sarah argued for the first time on successive post-conviction review that the

cleaning lady, Janet Sylten, and Christopher Hill conspired to murder the Johnsons.

However, as the State pointed out in its state court briefing:

              Johnson presented no actual evidence of any “connection”
              between Hill and Sylten. Indeed, Johnson never asked Hill
              about his relationship, if any, with Sylten, nor did she call
              Sylten as a witness at the hearing in an effort to establish any
              sort of relationship between Sylten and Hill. The lack of any
              evidence of this speculative “connection” is sufficient to
              reject Johnson’s argument that it would be likely to produce
              an acquittal.

(State’s Lodging F-2, p. 24 (internal record citations omitted).)

       With this background, the Court turns to the motions at issue.




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 29
       RESPONDENT’S MOTION FOR PARTIAL SUMMARY DISMISSAL

       Respondent has moved to dismiss Claims One, Three, Four, Five and Six of the

Amended Petition on procedural default grounds. (Dkt. 8.)

    1. Standard of Law Governing Procedural Default

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. See Rule 4 of the Rules Governing Section

2254 Cases. Summary dismissal is appropriate where “it plainly appears from the face of

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” Id.

       A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s

established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims to that court. Id. at 847. “Fair presentation” requires a


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 30
petitioner to describe both the operative facts and the legal theories upon which the

federal claim is based. Gray v. Netherland, 518 U.S. 152, 162-63 (1996).

       The mere similarity between a federal claim and a state law claim, without more,

does not satisfy the requirement of fair presentation. See Duncan v. Henry, 513 U.S. 364,

365-66 (1995) (per curiam). General references in state court to “broad constitutional

principles, such as due process, equal protection, [or] the right to a fair trial,” are likewise

insufficient. See Hiivala v. Wood, 195 F.3d 1098, 1106 (9th Cir. 1999).

       When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and it is clear that the state court would now refuse to consider it

because of the state’s procedural rules, the claim is said to be procedurally defaulted.

Gray, 518 U.S. at 161-62. Procedurally defaulted claims include those within the

following circumstances: (1) when a petitioner has completely failed to raise a claim

before the Idaho courts; (2) when a petitioner has raised a claim, but has failed to fully

and fairly present it as a federal claim to the Idaho courts; and (3) when the Idaho courts

have rejected a claim on an adequate and independent state procedural ground. Id.;

Baldwin v. Reese, 541 U.S. 27, 32 (2004); Coleman v. Thompson, 501 U.S. 722, 750

(1991).

       To be an “adequate” state ground, a procedural bar must be one that is “‘clear,

consistently applied, and well-established’ at the time of the petitioner’s purported

default.” Martinez v. Klauser, 266 F.3d 1091, 1093-94 (9th Cir. 2001) (quoting Wells v.


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 31
Maass, 28 F.3d 1005, 1010 (9th Cir. 1994)). A state procedural bar is “independent” of

federal law if it does not rest on, and if it is not interwoven with, federal grounds. Bennett

v. Mueller, 322 F.3d 573, 581 (9th Cir. 2003).

   2. Discussion

           A. Claim One

       Claim One is that the district court failed to remove sua sponte, or obtain

unequivocal assurance from, Juror 85, who said he did not know if he could follow the

court’s instructions. Sarah asserts the presence of Juror 85 on the jury violated her Sixth

Amendment right to a jury trial and Fourteenth Amendment right to a fair trial. Sarah

raised this issue on direct appeal, but the Idaho Supreme Court declined to rule on the

merits of this claim for failure to raise it in the trial court. Respondent argues that this

claim is procedurally defaulted in federal court, because the Idaho Supreme Court’s

preliminary look at the claim for procedural purposes should not tie its hands as a

decision on the merits when that was not the intent of its limited review. Because the

procedural default issue is complex and the claim is without merit, the Court will forgo

the procedural default analysis and deny the claim on the merits.

       During voir dire, Juror 85, a hydrologist by profession, answered affirmatively

when asked if he thought he could be a fair and impartial juror in the case. (State’s

Lodging A-12, pp. 414-15.) Near the end of voir dire, after Sarah passed the panel for

cause, the judge asked if anyone had any final reason he or she believed would prevent


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 32
them from sitting as a fair and impartial juror in the case. (Id., p. 512.) Juror 85 then said:

“I feel it would be difficult to—if somebody presented evidence and it was thrown out on

say a technicality, I think it would still weigh heavily on my mind.” (State’s Lodging A-

12, p. 512.) The Court asked for more explanation. (Id.) Juror 85 responded: “I’m not

sure how these things work. However, if evidence was presented by a specialist, and then

for some reason you would tell us to completely disregard that, and I felt that it was good

evidence, then I don’t know if I could completely disregard it.” (Id., pp. 511-12.)

       The trial judge then explained:

                      The admissibility of evidence—and you’ll receive a
              jury instruction on this, but the admissibility of evidence
              during the course of a trial is governed by the rules of law, all
              right, and there can be a lot of reasons why something is
              either admitted or not admitted.

                     The only time I would tell you to disregard it is if the
              evidence came in before somebody could make the objection.
              Usually, that happens beforehand. But I will ask counsel to
              note that, abut I appreciate your concern and your candor.

( State’s Lodging A-12, p. 513.)

       The trial judge finally explained to the entire group:

                     One of the things I’m asking you people is I
              understand that sometimes it’s a process. You know, someone
              may say something that takes a while for whatever reason to
              take action or fully comprehend or whatever.

                     What we want to do while we still have a big enough
              group here is if someone really has something they need to
              talk about, that we talk about it now.


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 33
                 * **
                        I’m clearly not trying to discourage anybody from
                 serving or any of that. I just want to know if there’s any last-
                 minute “on, you know, I probably should have told you
                 something.” Or “I talked to my boss and he really doesn’t
                 want me there” or, you, know, whatever.”

(Id., pp. 514-15.)

       The trial judge indicated that jurors with questions would be taken to chambers to

privately discuss their concerns. Among the jurors who raised their hands to participate

was Juror 85. (Id.) In the review of these jurors, the following colloquy occurred:

                 Judge:        With respect to number 85, the hydrologist, his
                               concern was if the court rejected some evidence
                               that he thought should be in. I’ll leave this to
                               you people, if you want to talk to him more or
                               not. You guys can decide that, all right.

                               Let’s start with number 2.

                 Law Clerk:    2, 19?

                 The Court:    45. I don’t know that we need 85. Do you want
                               85 or not?

                 Mr. Thomas: I don’t think so.

                 Mr. Pangburn: No.

                 The Court:    No, he stays. 2, 19, 45, 86, 105 and then—

(Id., p. 516.)

       The proper standard for determining whether a juror is qualified to sit on a jury is

“whether the juror’s views would ‘prevent or substantially impair the performance of his

duties as a juror in accordance with his instructions and his oath.” Wainwright v. Witt,


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 34
469 U.S. 412, 424 (1985). Potential jurors must be dismissed from the juror pool where

they make it “‘unmistakably clear’ that they could not be trusted to ‘abide by existing

law’ and ‘to follow conscientiously the instructions’ of the trial judge.” Lockett v. Ohio,

438 U.S. 586, 595–596 (1978) (quoting Boulden v. Holman, 394 U.S. 478, 484 (1969)). It

is entirely appropriate for a party to “insist” on a jury comprised of individuals who “will

consider and decide the facts impartially and conscientiously apply the law as charged by

the court.” Adams v. Texas, 448 U.S. 38, 45 (1980).

       For example, where a juror unequivocally states that she opposed the death

penalty, that she would not impose it under any circumstances, and that she would not

follow the court’s instructions if placed on the jury, the trial court properly excused her

for cause because her responses “clearly indicated that her views on the death penalty

would have prevented, or substantially impaired, her performance of duty in accordance

with the law and her oath.” Russell v. State, 607 S.2d. 1107, 1112 (Miss. 1992).

       In Sarah’s case, the Idaho Supreme Court determined that Sarah waived the right

to object to Juror 85 remaining on the panel:

                     Counsel for both sides stated that they did not wish to
              further question Juror 85. Counsel then questioned other
              jurors and after further questioning had the opportunity to
              object to those jurors remaining on the panel. Thus, both
              attorneys were given the opportunity to again challenge for
              cause those jurors who had expressed concern. Nonetheless,
              Johnson chose not to further question or challenge Juror 85
              after he stated he was unsure whether he could disregard
              certain evidence.


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 35
(State’s Lodging C-7, p. 12.) Alternatively, the Idaho Supreme Court concluded:

                Johnson has failed to demonstrate she was prejudiced by
                Juror 85’s presence on the panel. Juror 85’s concern was that
                he may have difficulty completely disregarding evidence
                from a specialist. Johnson has pointed to several instances
                where the judge instructed the jurors to disregard certain
                information. However, in most of those instances either the
                evidence did not come from a specialist or after an
                appropriate foundation was laid, the evidence was allowed.
                The only relevant instance of any such instruction Johnson
                pointed to occurred when the judge instructed the jury to
                disregard testimony by an expert witness that it was possible
                during the manufacturing process of making the latex glove,
                someone’s DNA could have gotten inside the gloves. This
                single instance of the judge instructing the jury to disregard
                evidence presented by a specialist is insufficient to show
                Johnson sustained any prejudice by Juror 85’s presence on the
                panel.

(Id., p. 13.)

        This Court agrees that Sarah waived this issue when her lawyers decided not to

further question Juror 85. Even though Juror 85 still had concerns after the judge’s

explanation, Sarah’s counsel did not think it was necessary to question Juror 85 further.

Sarah’s counsel could have voiced disagreement with the judge’s suggestion to bypass

Juror 85 and asked for further in camera questioning. That would have been a natural and

expected part of advocacy. But they did not. And that is where the element of demeanor

must be considered.

        This Court must give adequate deference to the fact that the judge and each

counsel made their individual decisions based upon numerous hours of observing and


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 36
listening to Juror 85—and all of them came to a quick consensus. In comparison, this

Court is merely reviewing a paper transcript. In Uttecht v. Brown, 551 U.S. 1 (2007), the

United States Supreme Court explained the importance of deference to those who

observed the jurors when determining a question about “Juror Z” in that case:

                     Juror Z’s answers, on their face, could have led the
             trial court to believe that Juror Z would be substantially
             impaired in his ability to impose the death penalty in the
             absence of the possibility that Brown would be released and
             would reoffend. And the trial court, furthermore, is entitled to
             deference because it had an opportunity to observe the
             demeanor of Juror Z. We do not know anything about his
             demeanor, in part because a transcript cannot fully reflect
             that information but also because the defense did not object
             to Juror Z’s removal. Nevertheless, the State’s challenge,
             Brown’s waiver of an objection, and the trial court’s excusal
             of Juror Z support the conclusion that the interested parties
             present in the courtroom all felt that removing Juror Z was
             appropriate under the Witherspoon–Witt rule. See Darden,
             477 U.S., at 178, 106 S.Ct. 2464 (emphasizing the
             defendant’s failure to object and the judge’s decision not to
             engage in further questioning as evidence of impairment).

Id. at 17–18 (emphasis added).

      Likewise, the United States Supreme Court’s discussion of “Juror Murphy” in

Darden v. Wainwright, 477 U.S. 168 (1986), a case cited in Uttecht, proves to be a fitting

analogy for the Juror 85 question:

                    The precise wording of the question asked of Murphy,
             and the answer he gave, do not by themselves compel the
             conclusion that he could not under any circumstance
             recommend the death penalty. But Witt recognized that
             “determinations of juror bias cannot be reduced to question-
             and-answer sessions which obtain results in the manner of a

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 37
               catechism.” 469 U.S., at 424, 105 S.Ct., at 852. The trial
               court, “aided as it undoubtedly was by its assessment of [the
               potential juror’s] demeanor,” id., at 434, 105 S.Ct., at 857,
               was under the obligation to determine whether Murphy’s
               views would “‘prevent or substantially impair the
               performance of his duties as a juror,’” id., at 424, 105 S.Ct., at
               852. In making this determination, the trial court could take
               account of the fact that Murphy was present throughout an
               entire series of questions that made the purpose and meaning
               of the Witt inquiry absolutely clear. No specific objection was
               made to the excusal of Murphy by defense counsel. Nor did
               the court perceive, as it had previously, any need to question
               further. Viewing the record of voir dire in its entirety, we
               agree with the reasoning of the Court of Appeals that the trial
               court's decision to exclude this juror was proper. 767 F.2d, at
               754.

Id., p. 178.

       The Court agrees that the transcript in this case does not support Sarah’s assertion

that her due process rights were violated by Juror 85’s presence on the jury. After

experiencing the entire voir dire session and observing Juror 85 throughout, the judge,

defense attorney, and prosecutor agreed that they did not need to pursue Juror 85’s

concerns any further. The lack of concern by either counsel, and the fact that nothing in

the record shows that Juror 85 unequivocally communicated an inability to be a fair and

substantially unimpaired juror, support the conclusion that the trial judge had no sua

sponte duty to remove Juror 85.

       This Court also agrees with the Idaho Supreme Court’s alternative conclusion—

that Sarah is unable to show prejudice. In only one instance did the trial judge order the

jury to disregard expert testimony—and that was speculative and unimportant testimony.

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 38
       Some background information is helpful to understand why the order to disregard

a single answer of DNA expert Cynthia Hall (Hall) was inconsequential in light of the

entire record. During testing of the evidence in the State’s DNA lab, a trainee analyst

inadvertently contaminated the testing with her own DNA. When this was discovered,

Hall retested the samples. On redirect examination, the following colloquy occurred:

                Hall:         What makes [an identification] unique is that
                              we are looking at 16 different markers; and it’s
                              very, very difficult – And again, with a match at
                              all 16 markers, that is considered a unique
                              profile; because it’s going to be very difficult to
                              find two random people in the population that
                              are going to match at every single one of those
                              alleles across all 16 markers.

              Prosecutor: And by using those 16 markers, is that why
                          DNA, frankly, is used in so many instances to
                          accurately determine whether or not someone
                          was at a scene or not?

              Hall:           It determines whether or not someone is the
                              source of a particular sample.

                        ***

              Prosecutor: Did in fact the contamination appear in any of
                          the samples that were sent to you from this
                          crime scene?

              Hall:           No. It was isolated to the reagent blank, or the
                              negative control.

                        ***

                              The purpose of the negative control—There are
                              actually two negative controls in the process,
                              which are very similar.


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 39
                        This particular control is introduced at the very
                        beginning of the process and is carried through
                        the entire analytical process. It contains all of
                        the chemicals and reagents that are used
                        throughout the process, and I am not adding any
                        DNA. I’m not physically adding a DNA sample
                        to that.

                        The purpose is to test the reagents, to determine
                        if contaminated reagents were present. And in
                        this particular instance, there was a
                        contaminated reagent.

          Prosecutor: And this occurred after you tested the latex
                      glove and the robe, correct?

          Hall:         That’s correct.

          Prosecutor: And if I understand your testimony correctly,
                      you stated that you went back and checked the
                      samples that you had tested with this particular
                      reagent, and looked at it at a lower threshold, is
                      that correct?

          Hall:         Yes.

          Prosecutor: Explain why you did that, just a little bit more
                      thoroughly.

          Hall:         The reason I did that is because the
                        contaminant, if it was present in a lower
                        proportion than the DNA from the samples, I
                        may not have detected it at the normal analysis
                        thresholds; so I wanted to lower that bar to see
                        if there was a contaminant present, but at a
                        lower level than I may not have seen initially.

          Prosecutor: And again, even if it were in the samples that
                      you testified to that you tested, would it affect
                      the results of the DNA profile of Sarah, Alan,
                      and Diane?


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 40
          Hall:        As I mentioned earlier, it’s not going to change
                       the DNA results from the DNA that’s present in
                       that sample. It would show up as an additional
                       contributor; basically, a mixture in that sample.

          Prosecutor: And until you would test it against that known
                      profile, it would show up as an unknown
                      profile, correct; unless you tested it against
                      hers?

          Hall:        Right. Prior to comparing it to this analyst’s
                       DNA, it would have been an unknown in this
                       particular case.

          Prosecutor: You previously testified that based on your
                      experience, that the gloves that you use,
                      because they’re not necessarily surgical quality,
                      are sometimes not sterile, correct?

          Hall:        That’s correct. When they’re purchased, they’re
                       not certified as being sterile. And once the box
                       is opened, they’re exposed to air, which would
                       make them nonsterile.

          Prosecutor: Is it possible that during the manufacturing
                      process or packaging process, somebody might
                      have got their DNA inside that?

          Hall:        It’s possible.

          Mr. Rader:   Objection.

          Mr. Thomas: Your Honor, he’s asked a lot of possibilities.

          Mr. Rader.   Objection. I’m not asking—I didn’t ask her
                       about how the gloves are manufactured, and I
                       don’t think she has the qualifications to talk
                       about it.

          The Court:   Without a foundation, I’ll sustain the objection.
                       Instruct the jury to disregard her answer.


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 41
(State’s Lodging A-17, pp. 3197-3202 (portion at issue italicized).)

       Reviewing Claim One in context leads the Court to conclude the claim is nearly

frivolous. There was no foundation laid to permit the DNA expert to testify about how

latex gloves are manufactured. This situation could not have posed a great dilemma for

Juror 85—what he was worried about was a situation where an expert was qualified to

testify about something but the court would instruct that specialized knowledge to be

disregarded. All that Juror 85 was asked to disregard here was a foundationless,

speculative answer that it was possible for someone to have gotten their DNA inside the

glove during the manufacturing or packaging process. There was no prejudice from the

instruction to disregard one sentence of testimony addressing a mere possibility.

       Finally, even if Juror 85 did not follow the court’s instruction to disregard the

expert’s opinion that someone else’s DNA could have been deposited inside the glove

during the manufacturing process, causing Juror 85 to believe that the unidentified DNA

resulted from a manufacturing error rather than an unidentified shooter, the defense

presented little or nothing to show that someone else was involved in the shootings. The

“disregard” instruction affected only a minute piece of evidence in contrast to the large

body of varied evidence pointing to Sarah as the shooter. The Court agrees that no

prejudice resulted from Juror 85’s presence on the jury. This claim will be denied on the

merits for failure to show that Sarah’s federal constitutional due process rights were

violated. Claim One will be dismissed with prejudice.


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 42
           B. Claim Three

       Respondent asserts that Claim Three, consisting of four separate Sixth

Amendment ineffective assistance of counsel subclaims, is procedurally defaulted

because Sarah withdrew her subclaims after conceding they were procedurally barred by

Idaho Code § 19-4908, as interpreted by Murphy v. State, 327 P.3d 365 (Idaho 2014). In

Murphy, the Idaho Supreme Court determined that an assertion of ineffective assistance

of initial post-conviction counsel cannot be used to excuse the failure to bring a claim in

an initial post-conviction petition.

       When Respondent raised the Murphy issue in a motion for summary dismissal on

successive post-conviction review, Sarah responded:

                     Murphy now appears to present a bar to [claims 2-5].
              Accordingly, [Sarah] will file a Petition for Writ of Habeas
              Corpus raising the ineffective assistance of counsel claims. . .
              . Now that Palmer has been overruled by Murphy, Martinez
              permits [Sarah] to raise the ineffective assistance of counsel
              claims in this petition directly in federal court and bypass the
              state courts entirely.


(State’s Lodging H-8, p. 19.)

       The Idaho Supreme Court concluded that this statement constituted a withdrawal

and “intention to abandon those claims in state court and pursue them in federal court.”

Id. The court particularly determined that it need not address the claims because Sarah

“provided no argument as to why the claims should be allowed despite our ruling in

Murphy.” Id. Therefore, Claim Three is procedurally defaulted in federal court for two

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 43
reasons: primarily, for failure to raise the claims in the first post-conviction petition,

contrary to the Idaho statute governing post-conviction actions; and, secondarily, for

withdrawal of the claims without giving the Idaho Supreme Court an opportunity to

address the claims.

       Even after determining the claims were procedurally barred on state grounds, the

Idaho Supreme Court nonetheless addressed and affirmed Murphy to “provide future

guidance.” Id., p. 21. Sarah had argued that the Idaho Supreme Court should overrule

Murphy based on the United States Supreme Court’s decision in Martinez v. Ryan, 566

U.S. 1 (2012). The Idaho Supreme Court rejected that suggestion, reasoning, “[b]ecause

the holding in Martinez is not a constitutional holding, it is not binding on state courts.”

Id.

       The Idaho Supreme Court went on to observe: “Martinez simply means such

claims will not be procedurally defaulted in federal habeas proceedings and the federal

court will have to address those claims on the merits.” This Court adds clarification to

that observation. Such claims do not lose their status as being procedurally defaulted, but

Martinez—if applicable—provides an excuse for the procedural default. Martinez is a

very narrow and difficult-to-meet exception, as are the traditional excuses of cause and

prejudice and actual innocence under Coleman v. Thompson, 501 U.S. 722 (1991).

       Because the exception is so rarely applied, choosing to “bypass” state appellate

review should be done with extreme caution. Once there is no further mechanism for


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 44
bringing a claim before the Idaho Supreme Court in a procedurally proper way, a

petitioner is free to come to federal court with her claim and her excuse, but, as noted

above, the hurdle to jump before a merits review is granted is very high. Instead of a

“bypass,” it seems prudent to give the Idaho Supreme Court an opportunity to review the

substance of procedurally defaulted claims and to review the continuing efficacy of its

state procedural bars. A common law system means that the law is constantly evolving,

but it often does so only when a particular set of facts meets a particular set of justices. At

some point in time, the Idaho Supreme Court may change its position—which is just

what happened, when—after 20 years of defense attorneys arguing that post-conviction is

essentially the “direct review” for ineffective assistance of counsel claims and should be

treated as such—a particular set of United State Supreme Court justices modified

Coleman v. Thompson in Martinez v. Ryan. Therefore, “bypassing” the high state’s

appellate court may be more harmful than helpful to defendants.

       A preliminary review of the four subclaims leaves the Court questioning whether

the claims meet the substantiality threshold of Martinez v. Ryan. As a matter of judicial

efficiency, rather than go through the complicated procedural default excuse analysis, the

Court will first entertain Claim Three on the merits. If any subclaim appears meritorious,

the Court will return to the procedural issues.

       In their upcoming briefing on the merits, the parties should address the following:




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 45
        (1) Claim 3(A): Intentional Destruction of Evidence

        Sarah asserts that trial counsel acted ineffectively in failing to file a motion to

dismiss under Arizona v. Youngblood, 488 U.S. 51 (1988), based on the fact that the State

discarded the comforter covering Diane’s body instead of keeping it for evidence. In

Youngblood, the Court held that “unless a criminal defendant can show bad faith on the

part of the police, failure to preserve potentially useful evidence does not constitute a

denial of due process of law.” Id. at 58.2

        There is little, if any, evidence in the record that the comforter was discarded in

bad faith; other items from the room were not collected, such as the telephone, Kleenex

box, or lamp, even though they had blood spatter on them. Photographs of the comforter

were taken, and witnesses testified about the condition of the comforter shortly after the

shootings. A massive amount of evidence was collected, including over 1600

fingerprints. The parties should particularly address whether there is any evidence of bad

faith destruction of evidence.

        (2) Claim 3(B): Cleaning Lady’s Parole Status

        Sarah complains that her trial counsel failed to present evidence of Janet Sylten’s

parole status at the time of the murders. However, Blaine County Sheriff’s Office Captain

Edward D. Fuller testified in front of the jury that Janet “was initially concerned about

talking to us, based on being on parole. But she was freely talking to us about – about


2
 Such “potentially useful information” is to be distinguished from “material exculpatory evidence” addressed in
Brady v. Maryland, 373 U.S. 83 (1953). Illinois v. Fisher, 540 U.S. 544, 548 (2004).

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 46
where she was.” (State’s Lodging A-17, p. 2889.) Fuller also mentioned Janet’s parole

status a second time during his testimony. (Id., pp. 2895-96.) The parties should address

whether these references sufficiently informed the jury of Janet’s parole status. In

addition, if the state post-conviction court made factual findings that apply to this claim,

the parties should address them.

       (3) Claim 3(C): Prosecutorial Misconduct

       Sarah asserts that her trial counsel failed to object to prosecutorial misconduct

throughout the trial (invoking the sympathy of the jury in the opening statement and

arguing in a manner to suggest that Sarah was required to disprove that she killed her

parents). The parties shall brief the merits of this claim in the next stage of this

proceeding.

       (4) Claim 3(D) Jury’s Trip to Crime Scene

       Sarah asserts that trial counsel failed to object to the jury’s trip from Ada County

to Bellevue to view the Johnson house (after it had been cleaned of the aftermath of the

shootings). The parties should particularly address whether the failure to object resulted

in prejudice to Sarah’s defense.

   C. Claim Four

       Sarah asserts that she was denied her Sixth and Fourteenth Amendment rights to

effective assistance of counsel under United States v. Cronic when her appointed counsel

labored through the proceedings under an actual conflict of interest. In particular, she


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 47
asserts that her trial counsel had a dispute with the county over the amount he was to be

paid for his attorney services under their contract. This claim is procedurally defaulted for

the same reason addressed in the section addressing Claim Three, above.

       The Court does not see any connection between the subject matter of the conflict

of interest and the work counsel performed for Sarah. The parties will be ordered to brief

this claim on the merits and particularly address the alleged causal connection and any

state court findings of fact related to this claim.

   D. Claim Five

       Sarah asserts that she was denied her Sixth Amendment right to effective

assistance of counsel on direct appeal on two factual bases: (A) failure to raise district

court error in denying the motion to suppress the testimony of Malinda Gonzalez; and (B)

failure to raise argument that fixed life sentences were both excessive and

unconstitutional. Again, the Court concludes that these claims are procedurally defaulted

based on the reasoning addressing Claim Three, above. The parties will be ordered to

brief this claim on the merits and particularly address the alleged causal connection and

any state court findings of fact related to these claims.

   E. Claim Six

           1) Procedural Default

       Sarah asserts that she was denied her Fifth Amendment right to due process when

the State withheld material exculpatory evidence that the fingerprints found on the scope,


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 48
rifle, and ammunition box insert had been run through AFIS and matched to Christopher

Hill after trial, under Brady v. Maryland, 373 U.S. 83 (1953).

       In the initial post-conviction action, Sarah raised this issue only as a “newly

discovered evidence” claim, based on state law grounds. She did not cite Brady or raise

any constitutional basis for her claim. She raised the Brady claim in the successive post-

conviction, but withdrew it as with the other claims discussed above. (State’s Lodgings

E-3, F-1, G-1.) Hence, it, too, is procedurally defaulted.

          2) Merits

       Alternatively, the Court concludes that Brady is simply inapplicable at the stage of

proceedings when the fingerprints were finally matched to Christopher Hill. It is well

established that the prosecution has a duty under the Due Process Clause of the

Fourteenth Amendment to disclose exculpatory evidence to the defense that is material to

guilt or punishment. United States v. Bagley, 473 U.S. 667, 676 (1985) (following

Brady). A meritorious Brady claim contains three essential components: (1) the evidence

must be favorable to the accused, either because it is exculpatory or impeaching; (2) the

prosecution must have withheld, during trial or sentencing, the evidence, either

intentionally or inadvertently; and (3) the evidence must be material to guilt or

punishment. Strickler v. Greene, 527 U.S. 263, 281-82 (1999) (emphasis added).

       Here, it is undisputed that, at the time of trial and sentencing in 2003, government

agents and prosecutors did not know that the three fingerprints matched Christopher Hill.


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 49
Rather, his fingerprints were deposited into the electronic database in 2007, and the

government agent found the match in 2009, but did not disclose that to Sarah’s counsel—

who found out from a third party. Evidence that is discovered by the government after

trial may be the subject of a new trial motion, but it may not be the subject of a Brady

claim, because the evidence was not known during trial or sentencing and therefore

could not have been withheld intentionally or inadvertently during that time frame. This

claim will be denied on the merits and dismissed with prejudice.

       The Court now turns to Sarah’s request for discovery and appointment of counsel.

                             MOTION FOR DISCOVERY

          1. Items Requested

       After sixteen years, Sarah desires to test the following items:

    Bloodstain 2 from the robe, which contains a mixture of at least three individuals
     including an unknown individual.

    Tissue from the left collar area of the robe which is from an unknown male.

    Bloodstain C on the .264 caliber rifle, which is from an unknown male excluding
     Alan Johnson and Bruno Santos.

    Samples where no conclusions could be reached due to insufficient amounts of
     DNA.

    Robe samples #24-30, which were never analyzed.

    The results from robe sample 34, if any, which are not listed on the Cellmark
     DNA report.

    DNA from the unidentified fingerprint on the .264 round (Item #14).


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 50
    DNA from the unidentified fingerprints on the doorknob on Diane and Alan
     Johnson’s bedroom door (Items #15-16).

    DNA from the palm prints (Items 20-2 and 20-3).

    DNA from the print on the empty shell casing (Item 12-1).

    The hair samples recovered from the barrel of the .264 rifle that could not be
     matched to Sarah or any of her maternal relatives by mitochondrial DNA testing.

    The two hairs removed from Bruno Santo’s sweater that were excluded as coming
     from Sarah and could not be identified as coming from a particular maternal line.

    DNA from an unknown contributor found on the inside of the latex glove.

    Low levels of DNA from an unidentified source that were found on the leather
     glove from the garbage can.

    A bloody handprint that was found on the sheet under the pillow beneath Diane.

   Sarah also desires to depose her trial attorneys and her post-conviction attorney to aid

in showing cause and prejudice for the default of the claims set forth above.

          2. Standard of Law

       Sarah seeks discovery in aid of her quest to show that the procedural default of her

claims should be excused because she is actually innocent. She is well aware that actual

innocence is not a stand-alone habeas corpus claim, but merely a gateway through which

she might have her cognizable procedurally-defaulted claims heard.

       The strict statutory restrictions on presenting new evidence in federal habeas

proceedings do not apply to requests for discovery to show actual innocence to excuse a

claim’s procedural default. Dickens v. Ryan, 740 F.3d 1302, 1320-21 (9th Cir. 2014) (en


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 51
banc) (discussing Cullen v. Pinholster, 563 U.S. 170, 180 (2011), and 28 U.S.C. §

2254(e)(2)).

       Nevertheless, all requests for habeas corpus discovery require a showing of “good

cause.” Rule 6(a) of the Rules Governing Section 2254 Cases. In the context of a request

for discovery on the merits of a claim, the United States Supreme Court has defined

“good cause” as circumstances “where specific allegations before the court show reason

to believe that the petitioner may, if the facts are fully developed, be able to demonstrate

that he [or she] is ... entitled to relief.” Bracy v. Gramley, 520 U.S. 899, 908

(1997)(internal citation omitted). Where the petitioner meets this standard, “it is the duty

of the court to provide the necessary facilities and procedures for an adequate inquiry.”

Id.

       The procedural posture of the discovery question before the Court is somewhat

novel. The discovery requested is not in support of the merits of a claim, as in Bracy, but

in support of an actual innocence threshold showing to enable the Court to reach the

merits of several constitutional claims. “How wide should the actual innocence gateway

be?,” asked one law review author,3 and the Court echoes that question here. Even more

particularly, perhaps this Court’s question of law is better phrased as “How long is the

pathway that leads to the actual innocence gateway?” The Court concludes that the



3
  See Jennifer Gwynne Case, How Wide Should the Actual Innocence Gateway Be? An Attempt to Clarify
the Miscarriage of Justice Exception for Federal Habeas Corpus Proceedings, 50 Wm. & Mary L. Rev.
669, 678 (2008) (discussing a slightly different gateway issue).

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 52
pathway must be appropriately shortened after Sarah already has traveled the length of

the pathway leading to the Idaho district court and the Idaho Supreme Court. Neither is

the pathway so long that any petitioner is free to engage in discovery to bolster an actual

innocence assertion if the assertion she begins with is implausible. “The actual innocence

gateway is not intended to provide petitioner with a new trial ‘with all the attendant

development of evidence, in hopes of a different result,’” observed the United States

Court of Appeals for the Eighth Circuit. Weeks v. Bowersox, 119 F.3d 1342, 1353 (8th

Cir. 1997), cert. denied, 522 U.S. 1093 (1998).

       In its research, the Court did not find case law specifically addressing the standard

for discovery of actual innocence evidence. Analogizing to the standard for discovery on

the merits, the Court concludes that to warrant discovery in the threshold context, the

petitioner must make specific allegations showing that she may be able to demonstrate

that, in light of all of the evidence, it is more likely than not, with the totality of new and

old evidence, that every reasonable juror would vote to acquit. House v. Bell, 547 U.S.

518, 538 (2006).

       Knowing what it takes to show actual innocence helps the Court determine

whether, in light of the petitioner’s theory of actual innocence, it is worthwhile or futile

to conduct discovery. House is full of useful explanations about the standard, such as the

admonition that the “actual innocence analysis “does not turn on discrete findings

regarding disputed points of fact, and ‘[i]t is not the district court’s independent judgment


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 53
as to whether reasonable doubt exists that the standard addresses.’” House, 547 U.S. at

539-40 (quoting Schlup, 513 U.S. at 329 (alteration in House)). Rather, the court must

“make a probabilistic determination about what reasonable, properly instructed jurors

would do.” House, 547 U.S. at 538 (quoting Schlup, 513 U.S. at 329). Because a habeas

proceeding is not a proper forum in which to re-litigate an entire case that has already

been tried, “[w]hen confronted with a challenge based on trial evidence, courts presume

the jury resolved evidentiary disputes reasonably so long as sufficient evidence supports

the verdict.” Id.

       In addition, where a state court has made relevant findings of fact after an

evidentiary hearing, this Court must presume that those findings are correct. The

petitioner bears the burden of rebutting that presumption of correctness by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1). Bishop v. Warden, GDCP, 726 F.3d 1243,

1258-59 (11th Cir. 2013).

       In Sharpe v. Bell, 593 F.3d 372 (4th Cir. 2010), the court explained:

                     This all makes sense in the general scheme of things.
              AEDPA in general and Section 2254(e) in particular were
              designed “to further the principles of comity, finality, and
              federalism.” Williams v. Taylor, 529 U.S. 420, 436, 120 S.Ct.
              1479, 146 L.Ed.2d 435 (2000). Section 2254(e)(1) plainly
              seeks to conserve judicial resources and reflects Congress’s
              view that there is no reason for a do-over in federal court
              when it comes to facts already resolved by state tribunals.
              That section also reflects Congress’s respect for principles of
              federalism, recognizing that a decision to set aside state court
              factual findings intrudes on the state’s interest in
              administering its criminal law. See Miller-El v. Cockrell, 537

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 54
                U.S. 322, 340, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). The
                deference Section 2254(e)(1) requires has particular salience
                when a state court's determinations closely track the legal
                issues before the federal habeas court. Where a state court
                looks at the same body of relevant evidence and applies
                essentially the same legal standard to that evidence that the
                federal court does under Schlup, Section 2254(e)(1) requires
                that the state court’s findings of fact not be casually cast
                aside. See Miller, 474 U.S. at 113, 106 S.Ct. 445 (citation
                omitted). Indeed, the cavalier treatment of such findings in
                federal Schlup proceedings would contravene the course of
                federal-state relations set by the Congress and the Supreme
                Court with great consistency over a very considerable period
                of time.

Id. at 379. Finally, “it bears repeating that the Schlup standard is demanding and permits

review only in the ‘extraordinary’” case. House, 547 U.S. at 538 (quoting Schlup, 513

U.S. at 327.)

          3. Discussion

       Here, Sarah desires to revisit the jury’s finding that she was the shooter. She

theorizes: “If the testing of the previously untested and/or unidentified DNA on the robe,

rifle, round, doorknob, palm print, hair on the rifle, Bruno’s sweater, latex, and/or leather

glove are shown to match Christopher Hill, Matthew Johnson, or other known persons it

would go to show that person committed the crimes, not Sarah.” (Dkt. 20-1, p. 8.)

       As discussed above, a request for discovery based on actual innocence must be

grounded in a set of facts that make sense in light of the other evidence heard by the jury.

One federal district court summarized the necessary type of evidence as follows:




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 55
                      In the few cases in which a federal habeas petitioner
              has been found to satisfy the Schlup standard, the new reliable
              evidence consisted of credible evidence that the petitioner had
              a solid alibi for the time of the crime, numerous exonerating
              eyewitness accounts of the crime, DNA evidence excluding
              the petitioner and identifying another potential perpetrator, a
              credible confession by a likely suspect explaining that he had
              framed the petitioner, evidence that called into question the
              reliability of all of the evidence on which petitioner’s
              conviction rested, and/or evidence contradicting the very
              premise of the prosecutor’s case against the petitioner. See,
              e.g., House v. Bell, 547 U.S. 518, 537, 126 S.Ct. 2064, 165
              L.Ed.2d 1 (2006).


Helms v. Clark, No. CV 07-5263GHK(PLA), 2010 WL 935784, at *2 (C.D. Cal. Mar. 11,

2010) (emphasis added).

       After reviewing the 6,000-plus pages of the state court record in this matter, this

Court agrees with the Idaho Supreme Court that the evidence implicating Sarah’s

involvement is “substantial” (id., p. 13), and even “overwhelming,” as the two Idaho state

district court judges concluded. (State’s Lodging E-7, p. 286.) There is no plausible set of

facts showing that anyone aided Sarah. There is substantial evidence that Sarah was the

shooter. Therefore, this Court agrees with the Idaho state courts that further discovery

and testing is unnecessary.

       This Court agrees that, because the former DNA testing already has shown the

links among Sarah, Alan, and Diane, further testing based on the different blood spatter

theories is unhelpful inasmuch as the actual innocence analysis “does not turn on discrete

findings regarding disputed points of fact.” See House, 547 U.S. at 539-40. Sarah’s

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 56
argument is focused on a dispute between the two sets of experts, isolated from the

remainder of the record. The jury heard all of the experts and resolved their conflicting

opinions as to the material facts in favor of the State. Sarah has not presented enough

here (or in any prior state court proceeding) to show that, if additional discovery were

permitted, she could put forth a plausible fact pattern that could aid in a showing of actual

innocence.

       The experts at trial disagreed about whether the spatter on the robe could have

occurred without the shooter also getting spatter on their hair and face. There was little to

no expert opinion on why the gloves had gunshot residue on them but no blood and why

the gun used to kill Diane did not have blood spatter on it. Neither side had a complete

picture of what happened when Diane’s head shattered. The actual mechanics of the

blood spatter are unknowable and nonreplicable because human experiments are

impossible and impermissible. Experts can never fully explain the reasons for the fact

that blood spatter occurred on some items within range of the spatter and not others, but

other evidence pointing to Sarah as the shooter is substantial. Evidence pointing to her

involvement is overwhelming.

       Other disputed points of fact are whether the comforter was pulled up and tucked

in around Diane’s head before or after the shooting. Did the murderer shoot through,

under, or free from the bedsheet and comforter? Did the murderer have her whole body

covered to avoid blood spatter, but investigators simply did not find all of the coverings?


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 57
These disputed points of fact will not be answered by additional DNA testing. That they

remain unanswered does not mean the mystery is unsolved. The questions do not change

the fact that so much other evidence points to Sarah’s involvement in the shootings.

       The murders of Alan and Diane Johnson were well-planned. The Court does not

agree with Sarah that the lack of her fingerprints and the lack of her mother’s blood on

her person show that, if additional DNA testing is conducted, she will be able to

demonstrate that it is more likely than not that every reasonable juror would vote to

acquit her. The shooter certainly anticipated that there would be spatter, and that is why

the robe was worn backwards and then promptly deposited in the trash can, and, likely,

that is why that date was chosen for the murders, because it was trash day. A shooter who

had the foresight to wear the robe backwards likely would have covered her face, hair,

and hands. A shooter who was careful enough to leave no fingerprints on the trigger,

trigger guard, or bolt lever of the gun or on the knives likely would not have left

fingerprints on the gun’s scope, body, or ammunition. Either gloves were worn or only

parts of the gun were wiped down after the shootings. The shooter may have anticipated

that the owner’s fingerprints would be on the gun, inculpating him, instead of her.

       What looked like a nearly perfect plan was not perfectly executed by the shooter.

The shooter seems to have been slightly confused that the .25 caliber ammunition did not

fit into the .22 rifle and that the 9 millimeter pistol could not be retrieved from the gun

safe, causing a change of plans to the .264 rifle. The shooter probably was surprisingly


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 58
shocked by what has been described as the “carnage” that occurred when Diane was shot

point blank with a high-power rifle and the fact that the full-on frontal shot to Alan did

not immediately kill him, but left him to bleed to death over the next few minutes, as he

pulled a towel rack and a crucifix off the wall and then stumbled to his wife’s bedside.

The plan miraculously was disrupted by insightful and timely police investigators saving

the trash cans from being emptied that morning. The immediate aftershock of the

shootings would have been enough for any human being to accidentally step in the blood

with her socks, leave all kinds of bullets and a glove in her staging area, and then to mix

up the story of what really happened multiple times.

       It is no wonder that a perfect plan went awry, because the shootings had to have

been much more brutal in person than the planner ever could have imagined in her mind.

Had the plan not gone slightly awry, Sarah may have escaped liability. Not because she

was actually innocent, but because she planned and executed the plan for murder

extremely well.

       It is quite easy for the Court to deny Sarah’s discovery request based on mere

speculation that her brother, Matthew Johnson, who was away at college in a different

city, killed their parents. (Dkt. 20-1, p. 8.) Matthew testified he was awakened at college

by a call from his fiancée, telling him that his parents had been shot and offering to drive

him home. He did not arrive back in his home town until about 3:00 p.m. Sarah has

pointed to no evidence, new or old, that implicates Matthew. The request for discovery


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 59
based on a new theory that Matthew was the shooter is factually implausible and even

groundless.

       As to Christopher Hill, Sarah had an opportunity in the state post-conviction

proceedings to develop her actual innocence claim that is based on her assertion that he

shot her parents. Even if her initial post-conviction attorney failed to obtain additional

evidence, Sarah has had new lawyers in her service and many more years to come

forward with something more that links him to the crimes.

       The state district court particularly made a finding of fact that Christopher Hill

was credible in his testimony that he had no involvement in the shootings. The state

courts have thoroughly compared the evidence implicating Sarah and the lack of evidence

implicating Christopher.

       In denying Sarah’s motion for further DNA testing, the Idaho Supreme Court

reasoned:

              After examining the record, there is nothing to establish that
              any of these DNA samples came from the shooter. There is
              no DNA or fingerprint evidence on the trigger, trigger guard,
              or bolt lever of the gun. Additionally, testimony at trial was
              clear that there is no way to determine when any of the
              fingerprint or DNA samples on the gun, the shell casings, the
              robe, the latex glove, or the leather glove were deposited on
              the items. Thus, even if we view the potential outcome of the
              requested testing in the light most favorable to Johnson and
              assume that some or even all of these samples came from a
              single third-party source, it would—at best—show that at
              some unidentified point in time, and in some identified
              manner, such person was close enough to those items to leave
              their DNA on them. But, because there is no way to tell when

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 60
                   the DNA was deposited on the items, the evidence cannot
                   show that such person used the gun, gloves, ammunition, or
                   robe on the day of the murder. Therefore, the evidence has no
                   potential to show, and again, even assuming that all of these
                   samples came from the same person, that such person was the
                   shooter. Likewise, the evidence cannot show that Johnson
                   was not the shooter.

(State’s Lodging H-8, p. 12.)

           This Court has considered whether, as a minor child, Sarah was prompted,

encouraged, or aided by an adult—which would bear, not on her conviction, but on her

sentence.4 However, the actual innocence threshold requires that Sarah show not simply


4
    In Montgomery v. Louisiana, the United States Supreme Court explained:

                   Miller took as its starting premise the principle established in Roper and
                   Graham that “children are constitutionally different from adults for purposes of
                   sentencing.” 567 U.S., at ––––, 132 S.Ct., at 2464 (citing Roper, supra, at 569–
                   570, 125 S.Ct. 1183; and Graham, supra, at 68, 130 S.Ct. 2011). These
                   differences result from children's “diminished culpability and greater prospects
                   for reform,” and are apparent in three primary ways:

                   “First, children have a ‘lack of maturity and an underdeveloped sense of
                   responsibility,’ leading to recklessness, impulsivity, and heedless risk-taking.
                   Second, children ‘are more vulnerable to negative influences and outside
                   pressures,’ including from their family and peers; they have limited ‘control
                   over their own environment’ and lack the ability to extricate themselves from
                   horrific, crime-producing settings. And third, a child's character is not as ‘well
                   formed’ as an adult's; his traits are ‘less fixed’ and his actions less likely to be
                   ‘evidence of irretrievable depravity.’ ” 567 U.S., at ––––, 132 S.Ct., at 2464
                   (quoting Roper, supra, at 569–570, 125 S.Ct. 1183; alterations, citations, and
                   some internal quotation marks omitted).

                   As a corollary to a child’s lesser culpability, Miller recognized that “the
                   distinctive attributes of youth diminish the penological justifications” for
                   imposing life without parole on juvenile offenders. 567 U.S., at ––––, 132 S.Ct.,
                   at 2465. Because retribution “relates to an offender’s blameworthiness, the case
                   for retribution is not as strong with a minor as with an adult.” Ibid. (quoting
                   Graham, supra, at 71, 130 S.Ct. 2011; internal quotation marks omitted). The
                   deterrence rationale likewise does not suffice, since “the same characteristics
                   that render juveniles less culpable than adults—their immaturity, recklessness,
                   and impetuosity—make them less likely to consider potential punishment.” 567
                   U.S., at –––– – ––––, 132 S.Ct., at 2465 (internal quotation marks omitted).

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 61
that a previously unidentified set of fingerprints has been matched to an adult, but that it

is plausible that the adult was actually involved in the crime. Without a plausible

explanation from Sarah about how and why Christopher was involved in the shootings,

the request for retesting is simply a fishing expedition.

         Whether acting by himself, or in conjunction with Janet Sylten, Sarah has not

connected Christopher to the crime in any plausible way. Christopher would have to have

known that Mel had uncharacteristically decided to stay in Boise through Tuesday, would

have to have found a way to get into the locked guest house to retrieve the two rifles and

mismatched ammunition, would have to have determined how to enter the main house,

would have to have gone into the garage to leave the .22 rifle and .25 ammunition there,

would have to have found Diane’s leather gloves in her car, would have to have looked

for something to shield himself from blood spatter, and would have to have squeezed

himself into a female high school student’s pink bathrobe (even though he was over six

feet tall and 200 pounds (State’s Lodging F-1, p. 28 n. 9)).

         After that, as the story goes, he must have put the .25 bullets in the robe pocket,

put Alan’s 9 millimeter magazine with bullets and .265 bullets in different places around

Sarah’s bedroom, somehow found an old latex glove that Sarah had previously used (in

an effort to frame Sarah) and put it on (because it had gunshot residue on it), put on the

pair of women’s leather gloves (because they also bore gunshot residue), found kitchen


Id., 136 S. Ct. 718, 733, as revised (Jan. 27, 2016).


MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 62
knives and staged them in the guest bedroom and the master bedroom (in an effort to

frame gang members), killed Alan and Diane for an unknown reason or to help Jackie

Sylten get revenge for Diane reporting the stolen lotion to her supervisor and getting her

fired, dropped the right handed glove on a table in Sarah’s bedroom, stuffed the small

pink robe and the two left-handed gloves in the trash can—somehow knowing that

Tuesday was trash day—and disappeared unnoticed. A bonus unbeknownst to

Christopher was that somehow, on that very morning, Sarah was wearing the shirt with

the paint stains that matched the paint residue on the inside of the robe. That scenario is

implausible and not worthy of further discovery.

       Trial Judge Barry Wood similarly reasoned:

                     [T]o suggest to a reasonable jury such things that
              somebody off the street could come and find that gun in the
              guest house, find those bullets in the guest house, know when
              the parents were going to be there; find the knives in the
              kitchen that are hidden, the one knife that’s hidden behind the
              microwave or bread box, whatever it was, in the dark, no less;
              go out past the family dog that the evidence was would bark,
              and the dog didn’t bark. Take the same route that Sarah
              Johnson told the police she took out of the house, past the
              trash can where the robe is found. Get her bathrobe out of the
              bathroom next to her room, and not awaken or bother her.

                      Both doors being open, according to her experts, the
              parents’ bedroom door and her bedroom door. Do all of this
              in the dark and not disturb the parents just defies common
              sense.
                      I think a reasonable jury could clearly find, beyond a
              reasonable doubt, Miss Johnson’s involvement here.

(State’s Lodging E-7, p. 284.)

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 63
      Based on all of the foregoing, the motion for discovery will be denied. This case

will proceed to the merits of the remaining claims.


                                        ORDER

      IT IS ORDERED:

          1. Petitioner’s Motion for Limited Discovery (Dkt. 20) is DENIED.

          2. Petitioner’s Motion for Appointment of Counsel (Dkt. 21) is GRANTED as

             set forth above.

          3. The parties’ Motions for Extension of Time (Dkts. 13, 17, 22, 27) are

             GRANTED.

          4. The parties’ Motions for Leave to File Excess Pages (Dkts. 15, 18, 24) are

             GRANTED.

          5. Respondent’s Motion for Partial Summary Judgment (Dkt. 16) is

             GRANTED as to Claims One and Six, which are DISMISSED with

             prejudice. The Motion (Dkt. 16) is CONDITIONALLY GRANTED as to

             Claims Three, Four, and Five. However, the Court will not entertain further

             briefing on excuses for procedural default this time, but shall proceed to the

             merits of all remaining claims—Two, Three, Four, Five, and Seven.

          6. Respondent shall file an answer to the remaining claims within 90 days

             after entry of this Order. The answer should also contain a brief setting

             forth the factual and legal basis of grounds for dismissal and/or denial of

MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 64
          the remaining claim. Petitioner shall file a reply (formerly called a

          traverse), containing a brief rebutting Respondent’s answer and brief,

          which shall be filed and served within 30 days after service of the answer.

          Respondent has the option of filing a sur-reply within 14 days after service

          of the reply. At that point, the case shall be deemed ready for a final

          decision.

       7. No party shall file supplemental responses, replies, affidavits or other

          documents not expressly authorized by the Local Rules without first

          obtaining leave of Court.

                                              DATED: September 18, 2019


                                              _________________________
                                              Honorable Candy W. Dale
                                              United States Magistrate Judge




MEMORANDUM DECISION AND ORDER ON ALL PENDING MOTIONS - 65
